

116 S3804 IS: Protecting Collective Bargaining Agreements Under One-Touch Make-Ready Act
U.S. Senate
2020-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3804IN THE SENATE OF THE UNITED STATESMay 21, 2020Mr. Cardin introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo clarify that the one-touch make-ready rules of the Federal Communication Commission for utility pole attachments do not supersede the National Labor Relations Act or collective bargaining agreements.1.Short titleThis Act may be cited as the Protecting Collective Bargaining Agreements Under One-Touch Make-Ready Act.2.Application of labor laws and collective bargaining agreements to one-touch make-ready rules(a)DefinitionsIn this section—(1)the term existing attacher has the meaning given the term in section 1.1411 of title 47, Code of Federal Regulations; and(2)the term one-touch make-ready rules means—(A)the final rule promulgated by the Federal Communications Commission entitled Accelerating Wireline and Wireless Broadband Deployment by Removing Barriers to Infrastructure Investment (83 Fed. Reg. 46812 (September 14, 2018)); and(B)the Third Report and Order and Declaratory Ruling in the matter of Accelerating Wireline Broadband Deployment by Removing Barriers to Infrastructure Investment and Accelerating Wireless Broadband Deployment by Removing Barriers to Infrastructure Investment, adopted by the Federal Communications Commission on August 2, 2018 (FCC 18–111).(b)Relation to other laws and agreements(1)National Labor Relations ActTo the extent that any provision of the one-touch make-ready rules conflicts with the National Labor Relations Act (29 U.S.C. 151 et seq.), or substantially impairs the purposes and policies of that Act, the provision shall not apply.(2)Collective bargaining agreementsTo the extent that any provision of the one-touch make-ready rules conflicts with a collective bargaining agreement between an existing attacher and a labor organization that exclusively represents the employees of the existing attacher, the provision shall not apply.(3)Determination of conflict or substantial impairmentIf a dispute arises as to whether a conflict or substantial impairment described in paragraph (1) or (2) exists, the parties to the dispute shall submit the issue for non-binding arbitration.